Trippe, Judge.
1. The mere fact that property is purchased by one and paid for with the money of another, does not .vest the title to such property as against third persons in the one whose money paid for it. Nor does any legal or equitable right spring out of such a fact in favor of such person, against innocent purchasers, who, in good faith, take the title from one who is apparently the true owner and in truth is so, except as to some secret equity of the party whose money has been used. There must be notice of such an equity before it can avoid a title otherwise good. In Shewmate vs. Ballard, 1 Metcalf’s Reports, (Kentucky,) a husband sold a slave belonging to his wife, and received therefor a bill of sale to himself for another slave. It was held that the legal title to the latter vested in *16the husband, and a purchaser from him, without notice of the wife’s equity, was protected against it. And the court in pronouncing, say: “We are aware of no principle or authority upon which a latent equity, thus derived, can be allowed to prevail, even in favor of a married woman, against a party who has fairly acquired thd legal title and whose purchase has invested him with an equity at least, equal to that relied upon.” See, also, 16 Alabama, 486; 5 B. Monroe, 233; Bryan & Hunter vs. King, decided at this term.
2. Plence, if a husband uses the money of his wife, with or without her consent, and acquires thereby the title in himself to other property, third persons who bona fide take title for value from him to such property, will be protected. The charge of the court, which is excepted to, was, therefore, not such as the plaintiff could complain of. It really did not affect the controlling point in the case. That point is whether, Avhen the defendant took the note from Mr. Moye, he had notice of the title or equity of Mrs. Moye to it, so as to charge him Avith mala fides, and thereby vitiate his title. Granting that the note Avas, in fact, the property of Mrs. Moye; that her husband did, AAÚth her money, Avith or Avithout her consent, purchase the stock of goods; that he was her debtor to the amount of her money he had used, and that he discharged the debt to her by delivery of this note, Avith others; and grant, further, that he tpok the note AA'ithout her knoAvledge, and paid it to the defendant for what he owed him, how does that affect the case as it il made in the record ? There is not a word of testimony that anybody knew, until this suit was brought, that the husband had bought the goods with her money, and hence nothing arises in her favor against the defendant on that ground. But suppose the note Avas legally the property of the Avife. It was payable to her or bearer; it Avas not due; it Avas delivered to the defendant for a valuable consideration; and the question is not, was the note ever the property of the wife, but did such a note, thus transferred, become the property of defendant? It thus rested on the good faith of the defendant, or rather, as expressed by the *17court in Matthews vs. Poythress, 4 Georgia, 287, it depended on whether his title was defeated by his malafides in the purchase, and that was to be determined by his notice or want of notice that the note- was not the property of the husband. That question was not presented in the requested charge made by plaintiff, and which was refused by the court and excepted to. The request was made as a whole. The first branch of it, to-wit: that, under the recited facts, the goods became the property of the plaintiff, might be true as between her and her husband, and yet not affect the case. The latter branch could not have been properly given without the qualification, that the jury should believe from the evidence that defendant had notice that the note was the property of the wife. The bona fide purchaser of a negotiable note, before it is due, from-one who has no title, acquires a title: 4 Georgia, 287; 8 Georgia, 421. The test in such cases is bona fieles — notice. We are not considering the question, whether the jury found right or not, under the evidence — whether there was anything in the facts of the case to charge defendant with actual or constructive notice — whether the mere fact that the note was payable to the wife or bearer, was sufficient. The husband, when that note was refused, afterwards brought another, payable to defendant, which was accepted. How a jury should have considered such testimony, we do not say. That matter is not before us.
3. There was no motion for a new trial. No request was made for a charge on this point. As it was the controlling one, the charges the court did give contained nothing which damaged the plaintiff. She was not entitled to the rejected charge, in the form requested, and we cannot set aside a verdict and grant a new trial merely because a party complains of an omission to charge on certain points which he thinks were favorable to him. A request founded on those should have been made of the court, and its attention called to them.
Judgment affirmed.